This is an appeal from the order of the district judge refusing to release the relator from custody. *Page 614 
It appears from the record that on the 24th day of July, 1935, the relator, Walter Carrington, was arrested by the Chief of Police of the City of Austin. The relator sought release in the District Court by way of writ of habeas corpus. The judge presiding granted the writ, and upon final hearing declined to discharge the relator. Notice of appeal was given and the relator now seeks to be discharged by the Court of Criminal Appeals.
The record is before us without statement of facts and bills of exception. Therefore we are constrained to deny the release sought, which is accordingly done.
The judgment is affirmed.
Affirmed.